FILED
                           NOT FOR PUBLICATION
                                                                           MAY 10 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


STEPHEN YAGMAN,                                  No. 15-56581

              Plaintiff - Appellant,             D.C. No. 2:14-cv-07555-SVW-
                                                 CW
 v.
                                                 MEMORANDUM*
CORNELL COMPANIES, INC.; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                              Submitted May 8, 2017**
                                Pasadena, California

Before: WALLACE, CHRISTEN, and WATFORD, Circuit Judges.

      Stephen Yagman appeals from the district court’s judgment dismissing his

action asserting claims under Bivens v. Six Unknown Named Agents, 403 U.S. 388

(1971), the Racketeer Influenced and Corrupt Organizations Act (RICO), 18


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1962, and state law. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.

      We review the district court’s dismissal of Yagman’s action under Rule

12(b)(6) de novo. Libas Ltd. v. Carillo, 329 F.3d 1128, 1130 (9th Cir. 2003). The

first eight counts in Yagman’s amended complaint arise under Bivens and concern

alleged violations of his civil and constitutional rights resulting from a failed drug

test while living at a halfway house and his subsequent incarceration. Each of these

events occurred before Yagman’s release from custody on November 8, 2010.

      Bivens actions, like those arising under 42 U.S.C. § 1983, are governed by

the relevant state’s statute of limitations applicable to personal injury claims. Van

Strum v. Lawn, 940 F.2d 406, 408–10 (9th Cir. 1991). In California, such claims

are subject to a two-year statute of limitations. Cal. Civ. Proc. § 335.1; see also

Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir. 2004). The limitations period

can be tolled for up to two years if the cause of action accrues while the plaintiff is

incarcerated. Cal. Civ. Proc. § 352.1(a). Accordingly, the two-year statute began to

run on Yagman’s claims when he was released on November 8, 2010, meaning that

he had until November 8, 2012, to file his action. Yagman, however, did not file

this action until September 29, 2014. His Bivens claims are therefore time-barred,

and the district court did not err in so concluding.


                                           2
      Yagman relies on Heck v. Humphrey, 512 U.S. 477 (1994), to argue that his

Bivens claims did not accrue until the district court issued a writ of habeas corpus

on October 1, 2012. Under Heck, a claim for damages resulting from an

unconstitutional conviction or sentence “does not accrue until the conviction or

sentence has been invalidated.” Id. at 489–90. Yagman contends that the

“sentence” at issue—the Bureau of Prisons’ (Bureau) revocation of good time

credits and imposition of “close confinement”—was not invalidated until the

district court granted his habeas petition.

      He is mistaken. As we have previously concluded, the writ of habeas corpus

upon which Yagman relies was issued in error. The district court lacked

jurisdiction to issue the writ because Yagman’s petition became moot when the

Bureau vacated the disciplinary proceedings that led to the incarceration he was

challenging. Yagman v. Thomas, 612 F. App’x 408, 409 (9th Cir. 2015)

(unpublished). As a result, the only possible invalidation of his sentence for Heck

purposes occurred in 2010 when the Bureau vacated the proceedings that preceded

it. The statute of limitations therefore ran in 2012, almost two years before

Yagman filed this action.

      The same considerations also doom his state law malicious prosecution

causes of action. Such are subject to the same two-year statute of limitations,


                                              3
Stavropoulos v. Superior Court, 141 Cal. App. 4th 190, 196–97 (Cal. Ct. App.

2006), and similarly “accrue[] at the conclusion of the litigation in favor of the

party allegedly prosecuted maliciously,” Babb v. Superior Court, 479 P.2d 379,

381 (Cal. 1971). As just discussed, the erroneously-issued writ did not terminate

the relevant proceedings in Yagman’s favor, thus leaving the Bureau’s own

invalidation as the only possible accrual point. The state malicious prosecution

causes of action are time-barred.

      Yagman also challenges the district court’s dismissal of his RICO claims for

failure to state a claim. Although he argues for a liberal construction of his

complaint, none of the authorities he cites exempt RICO claims from the usual

pleading requirements. Indeed, we have previously applied those requirements

when reviewing a Rule 12(b)(6) dismissal of civil RICO claims. See Eclectic

Props. E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 997–1000 (9th Cir.

2014). The allegations in the amended complaint are entirely conclusory and lack

the factual content necessary to state claims under RICO. Accordingly, the district

court did not err in dismissing those claims. Furthermore, it was not an abuse of

discretion to deny Yagman leave to amend because he had already amended the

complaint once and further amendment would have been futile. See Allen v. City of

Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990) (“The district court’s discretion to


                                           4
deny leave to amend is particularly broad where plaintiff has previously amended

the complaint” (quoting Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160

(9th Cir. 1989))).

      Yagman next contests the district court’s denial of his motions for summary

adjudication. We have discretion to review such denials where they are

“accompanied by a final order disposing of all issues before the district court and

where the record has been sufficiently developed to support meaningful review of

the denied motion[s].” Jones-Hamilton Co. v. Beazer Materials & Servs., Inc., 973

F.2d 688, 694 n.2 (9th Cir. 1992), citing Abend v. MCA, Inc., 863 F.2d 1465,

1468–72, 1482 n.20 (9th Cir. 1988). Our review is de novo. Te-Moak Tribe of W.

Shoshone of Nev. v. U.S. Dep’t of Interior, 608 F.3d 592, 598 (9th Cir. 2010).

      We are skeptical that the record has been adequately developed to permit

“meaningful review” of these denials, considering that no discovery took place. In

any event, our conclusion that the district court properly dismissed Yagman’s

action disposes of his argument that the court should not have denied his motions

for summary adjudication.

      Finally, Yagman asserts that the magistrate judge improperly denied his

motions for sanctions and the district judge improperly denied his motions for

reconsideration under Rule 72(a). We review the rulings on the motions for


                                          5
sanctions for abuse of discretion. See Islamic Shura Council of S. Cal. v. FBI, 757

F.3d 870, 872 (9th Cir. 2014). The district court’s denials of reconsideration are

reviewed “under a ‘clearly erroneous or contrary to law’ standard.” See Rivera v.

NIBCO, Inc., 364 F.3d 1057, 1063 (9th Cir. 2004), quoting Fed. R. Civ. P. 72(a).

      Yagman argues that the magistrate judge’s mass denial of his sanctions

motions shows that she did not “giv[e] due consideration to their merits.” But he

has provided no authority supporting that proposition, and it is not an abuse of

discretion per se to “summarily deny[] a request for sanctions without making

specific findings of facts.” Winterrowd v. Am. Gen. Annuity Ins. Co., 556 F.3d 815,

826 (9th Cir. 2009). Yagman makes no additional arguments for reversal, so we

hold that the magistrate judge did not abuse her discretion. We further affirm the

denial of Yagman’s motions for reconsideration because he has raised no

independent argument as to why they were erroneous, let alone “clearly erroneous

or contrary to law.” Rivera, 364 F.3d at 1063.

      AFFIRMED.




                                          6